United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
U.S. POSTAL SERVICE, FORT SUTTER POST
OFFICE, Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2064
Issued: January 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 11, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decisions dated October 25, 2005 and June 6, 2006, denying his
application for leave buy back. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that his disability from December 28, 2004 to
March 18, 2005 was causally related to his November 3, 2004 employment injury.
FACTUAL HISTORY
On November 8, 2004 appellant, then a 32-year-old city letter carrier, filed an
occupational disease claim alleging that on November 3, 2004 he sustained a groin injury when
he unloaded mail. The Office accepted his claim for a left inguinal hernia. The employing
establishment offered appellant a modified position effective December 7, 2004.
On

February 16, 2005 appellant accepted a job working eight hours a day with restrictions that
included no lifting over five pounds. On February 10, 2005 appellant filed a claim for leave buy
back from December 28, 2004 to March 18, 2005.
In a November 12, 2004 report, Dr. Douglas B. Merrill, an attending Board-certified
physiatrist, stated that appellant should perform modified duty through January 1, 2005 with no
lifting or carrying over five pounds, only occasional bending and no heavy pushing or pulling.
In a December 7, 2004 report, a physician, whose name is illegible, indicated that
appellant could work 8 hours a day with no lifting over 5 pounds, breaks after standing for
15 minutes, limited pushing, pulling, grasping and fine manipulation and no kneeling, bending,
stooping, twisting or reaching above the shoulder.
In a January 14, 2005 report, Dr. Ansumana A. Gebeh, an attending Board-certified
physiatrist, noted that appellant could perform modified work from January 15 to
February 15, 2005. In a report dated January 21, 2005, Dr. Gebeh stated that appellant’s work
restrictions included only occasional lifting up to 5 pounds, a 15-minute break after each half
hour of standing, only occasional reaching above the shoulder and limited bending, twisting,
squatting, kneeling and climbing.
In reports dated February 3 and 15, 2005, Dr. Susan E. Scholey, an attending Boardcertified physiatrist, indicated that appellant was able to perform modified work as of January 15,
2005 with limited bending, twisting and climbing and only occasional lifting or carrying up to
five pounds.
In reports dated February 4 and 18, 2005, Dr. Satya N. Chatterjee, an attending general
surgeon, stated that appellant was capable of performing a desk job with no lifting over five
pounds. On February 18, 2005, however, he was totally disabled from work.
In reports dated February 4 and 11, 2005, Dr. Saja M. Janmohamed, an attending Boardcertified internist, found appellant totally disabled from February 11 to 12, 2005.
In a June 29, 2005 report, Dr. John R. Chu, a Board-certified orthopedic surgeon and an
Office referral physician, provided findings on physical examination. He stated that appellant
was capable of working with restrictions of occasional lifting, pushing and pulling up to
10 pounds and only occasional bending or stooping.
By decision dated October 25, 2005, the Office denied appellant’s claim for leave buy
back for December 28, 2004 to March 18, 2005.
Appellant requested reconsideration and submitted additional evidence. In reports dated
October 20, 2005 and March 4 and 7, 2006, Irving Hellman, Ph.D, a licensed clinical
psychologist, indicated that appellant could perform modified work. In a report dated March 1,
2006, Dr. Merrill stated that appellant wanted documentation that he could not perform modified
work. Appellant was concerned about developing a strangulated inguinal hernia. Dr. Merrill
advised him that his work restrictions would not place him at any significant risk for a
strangulated hernia or any greater risk than the normal activities of daily living at home. He
found that appellant could perform modified work.
2

By decision dated June 6, 2006, the Office denied modification of the October 25, 2005
decision.
LEGAL PRECEDENT
A claimant has the burden of proving by the preponderance of the reliable, probative and
substantial evidence that he was disabled for work as the result of an employment injury.1
Monetary compensation benefits are payable to an employee who has sustained wage loss due to
disability for employment resulting from the employment injury.2 Whether a particular
employment injury causes disability for employment and the duration of that disability are
medical issues which must be proved by a preponderance of reliable, probative and substantial
medical evidence.3
In situations where compensation is claimed for periods where leave was used, the Office
has the authority and the responsibility to determine whether the employee was disabled during
the period for which compensation is claimed.4 The Office determines whether the medical
evidence establishes that an employee is disabled by an employment-related condition during the
period claimed for leave buy back, after which the employing establishment will determine
whether it will allow the employee to buy back the leave used.5
ANALYSIS
Appellant sustained a left inguinal hernia in the performance of duty on
November 3, 2004. On February 10, 2005 he filed a claim for leave buy back for lost wages
from December 28, 2004 to March 18, 2005.
On November 12, 2004 Dr. Merrill stated that appellant could perform modified duty
with no lifting or carrying over five pounds, only occasional bending and no heavy pushing or
pulling. On December 7, 2004 another attending physician also indicated that appellant could
work eight hours a day with restrictions, including no lifting over five pounds. On January 14,
2005 Dr. Gebeh indicated that appellant could perform modified work with only occasional
lifting up to 5 pounds, a 15-minute break after each half hour of standing, only occasional
reaching above the shoulder and limited bending, twisting, squatting, kneeling and climbing. On
February 3, 2005 Dr. Scholey found that appellant was able to perform modified work with
limited bending, twisting and climbing and only occasional lifting or carrying up to five pounds.
On February 4, 2005 Dr. Chatterjee stated that appellant was capable of performing a desk job
1

David H. Goss, 32 ECAB 24 (1980).

2

Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

3

Edward H. Horten, 41 ECAB 301 (1989).

4

Laurie S. Swanson, 53 ECAB 517 (2002); see also 20 C.F.R. § 10.425, which provides: “The employee may
claim compensation for periods of annual and sick leave which are restorable in accordance with the rules of the
employing [establishment]. Forms CA-7 and CA-7b are used for this purpose.”
5

Id.

3

with no lifting over five pounds. Although Dr. Chatterjee indicated that appellant was totally
disabled on February 18, 2005, he provided no medical rationale explaining why appellant was
no longer able to perform modified work as of that date.
Dr. Janmohamed indicated that appellant was totally disabled from February 11 to 12,
2005 but he provided no medical rationale explaining the cause of the disability. On June 29,
2005 Dr. Chu stated that appellant was capable of working with restrictions of occasional lifting,
pushing and pulling up to 10 pounds and only occasional bending or stooping. On March 1,
2006 Dr. Merrill noted that appellant requested medical documentation stating that he could not
perform modified work. He was concerned about developing a strangulated inguinal hernia.
However, Dr. Merrill advised appellant that his work restrictions would not place him at any
significant risk for a strangulated hernia or any greater risk than the normal activities of daily
living at home. He found that appellant could continue to perform modified work. The Board
finds that appellant failed to provide sufficient medical evidence to establish that he was totally
disabled from December 28, 2004 to March 18, 2006, due to his November 3, 2004 accepted
inguinal hernia.
CONCLUSION
The Board finds that appellant failed to establish that his disability from December 28,
2004 to March 18, 2005 was causally related to his November 3, 2004 employment-related
inguinal hernia. Therefore, the Office properly denied his application for leave buy back.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 6, 2006 and October 25, 2005 are affirmed.
Issued: January 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

